Matter of Schmid (2017 NY Slip Op 03841)





Matter of Schmid


2017 NY Slip Op 03841


Decided on May 11, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: May 11, 2017

[*1]In the Matter of NUNO MICHEL SCHMID, an Attorney. (Attorney Registration No. 2851061)

Calendar Date: May 8, 2017

Before: Peters, P.J., McCarthy, Devine, Clark and Mulvey, JJ.


Nuno Michel Schmid, London, England, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

MEMORANDUM AND ORDER
Nuno Michel Schmid was admitted to practice by this Court in 1997 and lists a business address in London, England with the Office of Court Administration. Schmid now seeks leave to resign from the New York bar for nondisciplinary reasons (see  Uniform Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department advises that it does not oppose Schmid's application.
Upon reading the affidavit of Schmid sworn to October 20, 2016, and upon reading the correspondence in response by the Chief Attorney for the Attorney Grievance Committee for the Third Judicial Department, and having determined that Schmid is eligible to resign for nondisciplinary reasons, we grant his application and accept his resignation.
Peters, P.J., McCarthy, Devine, Clark and Mulvey, JJ., concur.
ORDERED that Nuno Michel Schmid's application for permission to resign is granted and his nondisciplinary resignation is accepted; and it is further
ORDERED that Nuno Michel Schmid's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally  Uniform Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that Nuno Michel Schmid shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to him.